6:21-cv-00335-BHH   Date Filed 02/26/21   Entry Number 14-8   Page 1 of 10




                           Exhibit 6

     Deposition of Lindsay Weindruch
             6:21-cv-00335-BHH            Date Filed 02/26/21           Entry Number 14-8                      Page 2 of 10

                                                Lindsay Weindruch
                                                               1                                                                       3
          IN THE UNITED STATES DISTRICT COURT                       1      MAJOR TARIK J. DOWNIE
          FOR THE NORTHERN DISTRICT OF TEXAS                               8110 Little Ridge Lane
               DALLAS DIVISION
                                                                    2      Farfax Station, Virginia 22039
                                                                           (850) 766-3360
      CHARLOTTE LOQUASTO, ET AL )                                   3      Tarik.j.downie.mil@mail.mil
                  )                                                           - AND -
      VS.           ) C.A. NO.: 3:19-CV-01455-B                     4      MR. SCOTT A. JOHNSON
                  )                                                        1 Rock Island Arsenal
                                                                    5      Rock Island, Illinois 61299
      FLUOR CORPORATION, ET AL ) JURY TRIAL DEMANDED
                                                                           (309) 502-1825
                                                                    6      scott.a.johnson84.civ@mail.mil
                                                                           ATTORNEYS FOR THE UNITED STATES ARMY
               -----------------------------------                  7
                ORAL AND VIDEOTAPED DEPOSITION OF                   8
                                                                           ALSO PRESENT:
                      LINDSAY WEINDRUCH                             9      Mr. Tod Eric Nickles
                      OCTOBER 20, 2020                                     Alliance Project Services
                     (REPORTED REMOTELY)                           10
               -----------------------------------                 11      ZOOM HOST:
                                                                           Jesus Garcia
                                                                   12
          ORAL AND VIDEOTAPED DEPOSITION OF LINDSAY                13
      WEINDRUCH, produced as a witness at the instance of          14
      Mr. Peter K. Taaffe, and duly sworn, was taken in the        15
      above-styled and numbered cause on October 20, 2020,         16
                                                                   17
      from 9:00 a.m. to 9:44 a.m., before Gina D. Ellis, CSR
                                                                   18
      in and for the State of Texas, reported by machine           19
      shorthand, at 1 Rock Island Arsenal, Rock Island,            20
      Illinois, pursuant to the Federal Rules of Civil             21
      Procedure and the FIRST EMERGENCY ORDER regarding the        22
                                                                   23
      COVID-19 State of Disaster.                                  24
                                                                   25


                                                               2                                                                       4
  1          APPEARANCES                                            1                        INDEX
  2
      MR. PETER K. TAAFFE                                                                                              PAGE
  3   The Buzbee Law Firm                                           2     Appearances..........................................2-3
      600 Travis Street, Suite 7300
  4   Houston, Texas 77002                                          3     Stipulations......................................... 5
      (713) 223-5393                                                4     LINDSAY WEINDRUCH
  5   ptaaffe@txattorneys.com
      ATTORNEY FOR PLAINTIFFS                                       5        EXAMINATION BY MR. TAAFFE....................... 9
  6                                                                          EXAMINATION BY MR. RUSSELL...................... 29
  7   MR. DANIEL L. RUSSELL, JR.
      MR. RAYMOND B. BIAGINI                                        6
  8   Covington & Burling                                           7     ...................................................
      850 10th Street NW
  9   Washington, DC 20001                                          8     Reporter's Certification............................ 33
      (202) 662-5420                                                9
 10   (202) 662-5120
      drussell@cov.com                                                                      EXHIBITS
 11   rbiagini@cov.com                                             10
         - AND -
 12   MR. DARRELL L. BARGER
                                                                          NO. DESCRIPTION                                       PAGE
      Hartline Barger                                              11
 13   1980 Post Oak Blvd., Suite 1800
      Houston, Texas 77056
                                                                          Exhibit 1 Deposition notice....................... 32
 14   (361) 563-8090                                               12     Exhibit 2 Touhy letter............................ 32
      dbarger@hartlinebarger.com                                          Exhibit 3 Declaration of Ms. Lindsay Weindruch.... 32
 15      - AND -
      MR. J. REID SIMPSON                                          13
 16   Hartline Barger                                              14
      1105 Wooded Acres Dr., Suite 402
 17   Waco, Texas 76710                                            15
      rsimpson@hartlinebarger.com                                  16
 18   ATTORNEYS FOR DEFENDANTS
      FLUOR CORPORATION, INC.,                                     17
 19   FLUOR ENTERPRISES, INC.,                                     18
      FLUOR GOVERNMENT GROUP, INC.,
 20   FLUOR INTERCONTINENTAL, INC.                                 19
 21                                                                20
      MS. KATHY S. KIMMEL
 22   Fox Rothschild                                               21
      222 S. Ninth St., Suite 2000                                 22
 23   Minneapolis, Minnesota 55402-3338
      (612) 607-7306
                                                                   23
 24   kkimmel@foxrothschild.com                                    24
      ATTORNEY FOR DEFENDANT
 25   ALLIANCE PROJECT SERVICES, INC.
                                                                   25


                                                                                                               1 (Pages 1 to 4)
Ross Reporting Services, Inc.                                                                                             281-484-0770
         6:21-cv-00335-BHH               Date Filed 02/26/21          Entry Number 14-8             Page 3 of 10

                                               Lindsay Weindruch
                                                            5                                                                 7
  1              S-T-I-P-U-L-A-T-I-O-N-S                          1                LINDSAY WEINDRUCH,
  2                                                               2     having been first duly sworn, testified as follows:
  3                                                               3
  4             IT IS STIPULATED and agreed by and                4               MR. TAAFFE: Major Downie, would you like
  5   between counsel for the respective parties hereto that      5     to make the statement?
  6   the deposition of the witness named in the caption          6               MAJOR DOWNIE: Yes. Good morning. I'm
  7   hereto may be taken at this time and place before the       7     Major Tarik Downie, an attorney with the United States
  8   officer named in the caption hereto; signature having       8     Army Litigation Division present here today representing
  9   been waived; and that said deposition, or any part          9     the United States Army. As required by 32 CFR Section
 10   thereof, when so taken may be used on the trial of this    10     516.48, my representation of Ms. Lindsay Weindruch is
 11   case with the same force and effect as if the witness      11     limited to matters related to the release of official
 12   were present in court and testifying in person.            12     Army information and to her, in her role as -- she
 13                                                              13     currently serves as a contracting officer for the U.S.
 14                                                              14     Army, Army Contracting Command, Rock Island. In
 15                                                              15     accordance with 32 CFR Section 516.48 and Army
 16                                                              16     Regulation 27-40, Chapter 7, she's only authorized to
 17                                                              17     disclose her personal opinions and factual observations
 18                                                              18     related to Fluor's integration within the military and
 19                                                              19     contractual apparatus at Bagram Airfield as Fluor
 20                                                              20     performed under the LOGCAP IV Contract, Task Order 5,
 21                                                              21     where Fluor provided personnel to support the Army's
 22                                                              22     Force Protection Screening Cell at Bagram, her factual
 23                                                              23     information relating to Entry Control Points overseen by
 24                                                              24     the military and other factual matters addressed in her
 25                                                              25     declaration.


                                                            6                                                                 8
  1             P-R-O-C-E-E-D-I-N-G-S                             1           She is authorized to provide this information
  2                                                               2     in the matter of Loquasto v. Fluor Corporation. She is
  3             THE REPORTER: Today's date is October 20,         3     specifically prohibited from disclosing certain
  4   2020. This is the oral and videotaped deposition of         4     information without additional justification and
  5   Lindsay Weindruch. It is being conducted remotely in        5     approval as required by 32 CFR Section 516.49. She may
  6   accordance with the First Emergency Order regarding the     6     not provide classified or privileged information or
  7   COVID-19 State of Disaster, Paragraphs 2.b. and c. The      7     provide information that is otherwise protected from
  8   witness is located at 1 Rock Island Arsenal, Rock Island    8     public disclosure, such as Privacy Act protected
  9   Illinois. My name is Gina Ellis, Court Reporter, CSR        9     information, without appropriate additional
 10   No. 2822. I am administering the oath and reporting the    10     authorization. She may not purport to testify on behalf
 11   deposition remotely by stenographic means from my home     11     of the Department of the Army or Department of Defense,
 12   residence in Houston, Texas. My business address is        12     or announce what it is or was the Army's official policy
 13   11706 Playa Court in Houston, Texas.                       13     position on any issue within the Army's jurisdiction.
 14                                                              14     She may not provide opinion testimony or expert
 15                                                              15     testimony regarding official Army or DOD information
 16                                                              16     without additional justification and approval as
 17                                                              17     required by 32 CFR Section 516.49. Therefore, during
 18                                                              18     this deposition, she is not authorized to provide
 19                                                              19     answers to hypothetical questions. As such, to the
 20                                                              20     extent any testimony regarding real or hypothetical
 21                                                              21     scenarios are elicited regarding official Army or DOD
 22                                                              22     information, that is not the view or position of the
 23                                                              23     Department of the Army or the Department of Defense and
 24                                                              24     should not be accorded any additional weight as would
 25                                                              25     accompany an expert's testimony. In accordance with 32


                                                                                                     2 (Pages 5 to 8)
Ross Reporting Services, Inc.                                                                                281-484-0770
         6:21-cv-00335-BHH               Date Filed 02/26/21          Entry Number 14-8           Page 4 of 10

                                               Lindsay Weindruch
                                                            9                                                                11
  1   CFR Section 516.48, I'm required to instruct her not to     1         A. Okay. Let me see if I can print that quickly
  2   answer questions that fall within the prohibited            2     to our printer.
  3   categories.                                                 3         Q. Sure.
  4         It is the Department of the Army's policy that        4         A. Okay. I'm gonna go check and see if it
  5   official information should generally be made reasonably    5     printed.
  6   available for use in private litigation, unless the         6         Q. Okay.
  7   information is classified, privileged, or otherwise         7         A. Sorry. I'm back and I have it.
  8   protected from public disclosure. The Army's policy is      8         Q. Great. Okay. So, just a few preliminary
  9   one of strict impartiality in private litigation in         9     things. One, I'm obviously here to ask you some
 10   which the Army is not a named party or does not have a     10     questions about your declaration. In the course of
 11   significant interest as that term is defined in 32 CFR     11     doing that, it is not my intent to try to elicit any
 12   Section 516, Appendix F. Therefore, my role during this    12     testimony from you that would be privileged,
 13   deposition is solely to protect the Army's interest and,   13     attorney-client privileged communications; and that
 14   as such, my intervention will be limited to that end.      14     would be anything between you and any Army lawyer or
 15   The parties are responsible for advancing their            15     government lawyer. Secondly, I take very seriously the
 16   respective positions and objections as it relates to       16     admonitions that Major Downie gave at the beginning of
 17   matters outside the Army's interest. Thank you.            17     the deposition and also set out in his Touhy letter to
 18                                                              18     me. And so, it is my intent to stay within, well within
 19   EXAMINATION BY MR. TAAFFE:                                 19     the boundaries that have been set for me on this
 20     Q. Could you state your name, please?                    20     deposition. So, therefore, even if I may ask a question
 21     A. Lindsay Weindruch.                                    21     that you may want to go beyond the scope of the
 22     Q. And who is your employer?                             22     declaration, I'm gonna ask you to please be sure to stay
 23     A. Army Contracting Command, Rock Island.                23     within the scope of the declaration and the boundaries
 24     Q. Is that a division of the United States Army?         24     that Major Downie set at the beginning of this
 25     A. Yes.                                                  25     deposition. Okay? Good with you?

                                                           10                                                                12
  1      Q. Have you ever worked for any of the Fluor,            1         A. (Affirmative nod.)
  2   F-L-U-O-R, companies?                                       2         Q. Okay. And you just -- have you ever been
  3      A. No.                                                   3     deposed --
  4      Q. How long have you held your current position?         4         A. Yes.
  5      A. My current like contracting position?                 5         Q. -- before?
  6      Q. Yes.                                                  6         A. No.
  7      A. Since 2012.                                           7         Q. Okay. So, the key thing, and this is a little
  8      Q. Have you always been primarily stationed at           8     different since we're doing Zoom these days, is you just
  9   Rock Island, Illinois?                                      9     have to -- even though we can see you and the court
 10      A. Yes.                                                 10     reporter can probably see you, it's important to
 11      Q. Prior to 2012 what did you do?                       11     verbalize all of your answers rather than nodding your
 12      A. I was a contract specialist for the Army             12     head or shaking your head.
 13   Contracting Command. So, I've been in contracting since    13         A. Okay.
 14   2006.                                                      14         Q. All right. So, did you draft the declaration?
 15      Q. Okay. Okay.                                          15     Did you actually type it yourself?
 16      A. I became a contracting officer in 2012.              16         A. No.
 17      Q. Understood. Okay. So, a couple of just               17         Q. Who typed it?
 18   preliminary things. Exhibits to the deposition will be,    18               THE WITNESS: Major Downie, was that you,
 19   No. 1 will be the deposition notice. No. 2 will be the     19     or Lou?
 20   Touhy letter. And No. 3 will be your declaration. Do       20         Q. (BY MR. TAAFFE) Yeah, well, he's not -- I
 21   you have a copy of your declaration in front of you?       21     don't want Major Downie giving any testimony. So, if --
 22      A. I do. I can pull it up.                              22     you believe that someone from the Army legal department
 23      Q. Okay. I'll be going through that with you, but       23     drafted it for you?
 24   that will be the only -- I won't be going through any      24               MR. RUSSELL: Objection, form.
 25   other exhibits besides that one.                           25         A. Yeah. I mean, I believe so. It was sent to me


                                                                                                 3 (Pages 9 to 12)
Ross Reporting Services, Inc.                                                                             281-484-0770
         6:21-cv-00335-BHH               Date Filed 02/26/21          Entry Number 14-8           Page 5 of 10

                                               Lindsay Weindruch
                                                           13                                                                15
  1   and asked if I was in agreement with it; and then if I      1     there?
  2   was, to sign it.                                            2         A. It probably was 2012 time frame.
  3       Q. (BY MR. TAAFFE) Okay. Did you interact with          3         Q. What was your purpose for being there in 2012?
  4   any Fluor employees or lawyers in the course of drafting    4         A. We did award fee. Evaluation board conducted
  5   this and signing this declaration?                          5     them at Bagram.
  6       A. No.                                                  6         Q. Okay. And what is that, award fee?
  7       Q. Okay. Okay. So, No. 2 in the declaration             7         A. Yeah. At the time Fluor had a cost plus award
  8   says, "I have personal knowledge of the facts stated in     8     fee contract. So we would have to go and evaluate
  9   this declaration, and if called as a witness, could         9     performance and determine the value of fee that they got
 10   competently testify to them." So, are you -- do you        10     based on their performance that they would receive.
 11   have any legal training?                                   11         Q. And so, since 2012 you have not stepped foot
 12       A. No.                                                 12     into -- onto Bagram Airbase or Airfield?
 13       Q. Okay. So, there's a -- I guess let me start         13         A. No. No.
 14   off. When you swore that you had personal knowledge of     14         Q. So, when you were doing that audit in 2012,
 15   facts, what did you mean by the term "personal             15     exactly what were you doing?
 16   knowledge"?                                                16         A. Well, it was -- you, basically, you would go
 17       A. I was the contracting officer at the time. So,      17     in; and there was a board that would determine the
 18   I was involved in, you know, all of the events that        18     percentage of, you know, fee pool that Fluor would be
 19   occurred, you know, with meetings, letters,                19     awarded. So, the government participated and Fluor.
 20   investigations, all of that.                               20     So, I would brief during the award fee board and
 21       Q. Okay. So when you say "all the events that          21     basically act as the contracting officer, you know, if
 22   occurred," what events are you referring to?               22     there was questions on how the process went. And so,
 23       A. Well, the suicide bombing event at Bagram, I        23     that was basically the purpose, is we would hold the
 24   was the one that was notified by Fluor and the             24     award fee board and listen to Fluor's briefing. And
 25   government that it had taken place.                        25     then the government would brief on performance. And

                                                           14                                                                16
  1      Q. Okay. You were not at Bagram when the bombing         1     then after the briefing, the government -- the award fee
  2   took place?                                                 2     board members would sit together and determine the
  3      A. No. I was in Rock Island.                             3     amount of award fee Fluor received based on their
  4      Q. Were you part of the negotiations between Fluor       4     performance for that period.
  5   and the government that led up to the execution of the      5         Q. Okay. Prior to your deposition did you meet
  6   LOGCAP IV contract?                                         6     with anyone other than members of the Army legal team?
  7      A. Well, the LOGCAP IV contract was awarded              7         A. No.
  8   competitively; but, I mean, I have been part of             8         Q. Okay. No. 3 you say, "Fluor's performance of
  9   negotiations before for different periods of                9     essential sustainment support services for the U.S. Army
 10   performances.                                              10     in Afghanistan fell within the scope of LOGCAP IV
 11      Q. Okay. Were you involved in --                        11     Contract," right?
 12      A. So, I would need --                                  12         A. Yes.
 13      Q. Go ahead. Sorry.                                     13         Q. All right. What are essential sustainment
 14      A. Go ahead. I would just say I would need more         14     support services?
 15   clarification on what period you're talking about.         15         A. Well, there's a whole host of services Fluor
 16      Q. Okay. Let's talk about Task Order 5. Were you        16     performs at Bagram. They do -- you know, they operate
 17   a part of any negotiations that led up to the execution    17     the dining facilities. They do the laundry. They do
 18   of Task Order 5?                                           18     repairs and maintenance on facilities. You know, they
 19      A. Execution of periods of performance, yes. Not        19     order supplies, maintain supplies. They do some of the,
 20   the award of Task Order 5. So like option periods,         20     like, minor construction activities if there's minor
 21   extension periods, I was part of negotiations with that.   21     facilities that need to be constructed. They do
 22      Q. Okay. And have you ever been to Bagram Air           22     airfield operation. You know, there's a whole host of
 23   Force base?                                                23     base life support services that are offered under the
 24      A. Yes.                                                 24     LOGCAP Contract.
 25      Q. When was, when was the last time you were            25         Q. Is that all set out in the LOGCAP Contract


                                                                                               4 (Pages 13 to 16)
Ross Reporting Services, Inc.                                                                              281-484-0770
         6:21-cv-00335-BHH               Date Filed 02/26/21          Entry Number 14-8           Page 6 of 10

                                               Lindsay Weindruch
                                                           17                                                               19
  1   itself?                                                     1     submitted for the quality checks.
  2       A. Yes. There is a performance work statement           2         Q. Okay. Next statement is -- the next clause of
  3   attached to the LOGCAP Contract that lists out all of       3     that sentence says, "and Fluor worked alongside the
  4   the available services. And then there will be what is      4     military in performing services under the LOGCAP
  5   called a service matrix that's attached to the contract     5     Contract." So, same question. Since 2012 do you have
  6   which will X the services that Fluor is performing at       6     any personal knowledge of Fluor working alongside the
  7   any given time, you know, on the contract. Obviously,       7     military in performing services under the LOGCAP IV
  8   you know, the services can change if things -- if           8     Contract at Bagram Airfield?
  9   services are added or de-scoped over time.                  9         A. Are you asking if I've seen it visually again?
 10       Q. And is that, would that all be in writing?          10         Q. Yes.
 11       A. Yeah, it should all be in the contract mod, in      11         A. No.
 12   the contract itself. There's modifications done that       12         Q. Okay. So any information you have to support
 13   incorporate those service matrix every period it's         13     that statement is based on information that people have
 14   awarded.                                                   14     either told you verbally or via sending you reports; is
 15       Q. Okay. Next statement is, the first clause           15     that right?
 16   says, "Fluor augmented and was integrated within the       16         A. Yes.
 17   military at Bagram Airfield." So, subsequent to 2012       17         Q. And this person that committed the act in
 18   when you were actually there, how do you have personal     18     November of 2016, the bombing, do you know where he was
 19   knowledge that Fluor augmented and was integrated within   19     working?
 20   the military at Bagram Airfield?                           20         A. He was working in one of the maintenance areas
 21       A. Because that's the scope of the LOGCAP              21     where they did maintenance, I believe, on vehicles where
 22   Contract. Essentially, LOGCAP is an augmentation           22     I believe his position was to dispose of oil and, like,
 23   contract that supports the military. And we have           23     hazardous waste --
 24   regular communications, you know, with people located at   24         Q. Okay. And you --
 25   Bagram. Like our ACOs are military. Some of the            25         A. -- at Bagram.

                                                           18                                                               20
  1   requiring activity obviously is military. So, I mean,       1         Q. And that's information that you had received
  2   Fluor works alongside them, the military, for different,    2     from other people, correct?
  3   you know, jobs that they do.                                3         A. Yes.
  4       Q. Okay. But how do you have personal knowledge         4         Q. You don't have any personal knowledge? You
  5   of that? Did you observe it with your eyes, observe         5     didn't observe him? You didn't see him doing any kind
  6   that --                                                     6     of work, right?
  7       A. When I've, when I've went to Bagram, yes, we've      7         A. No.
  8   seen some of it. And then, um, you know, like I said,       8         Q. All right. Next one is No. 4. You say, "I
  9   we have daily communications, you know, with the            9     have firsthand knowledge of Fluor's integration within
 10   military on the ground, you know, ACOs, et cetera, that,   10     the military and contractual apparatus at Bagram
 11   you know, work with Fluor.                                 11     Airfield as Fluor performed under the LOGCAP IV
 12       Q. Got it. But since 2012 you don't have any --        12     Contract." So, when you say you have firsthand
 13   you haven't eyeballed, actually observed, Fluor working    13     knowledge, are you talking about what you learned in
 14   alongside the military at Bagram Airfield, correct?        14     your visit in 2012?
 15       A. No.                                                 15         A. Well, that. And then, obviously, I oversee the
 16       Q. Any information you have about what Fluor has       16     contract on a daily basis. Again, you know, we would
 17   done at Bagram Airfield since 2012 is simply based on      17     coordinate with individuals at Bagram and discuss, you
 18   what other people have told you, correct?                  18     know, the contract and, you know, like again, reports.
 19       A. I mean, it would be based on quality,               19     All of that are reviewed.
 20   surveillance checks, and, you know, audits of the          20         Q. Okay. So what do you -- how do you define
 21   contract and different things, yes.                        21     "firsthand knowledge"?
 22       Q. Okay. And those would all be done via someone       22         A. Well, to me, it doesn't necessarily need to be
 23   telling you about it or you reading reports?               23     visual. I mean, I have knowledge. I, you know, had
 24       A. Both. It would be a combination of both.            24     discussions. I know that that's part of the contract is
 25   There would be discussion and there would be reports       25     where Fluor augments the military and works alongside of


                                                                                               5 (Pages 17 to 20)
Ross Reporting Services, Inc.                                                                             281-484-0770
          6:21-cv-00335-BHH              Date Filed 02/26/21          Entry Number 14-8           Page 7 of 10

                                               Lindsay Weindruch
                                                           21                                                                23
  1   them. I mean, Bagram is a military base with a large        1     LOGCAP Support Officers and even DCMA acted as, like,
  2   amount of soldiers. So, to me, that would be firsthand      2     Administrative Contracting Officers at one time.
  3   knowledge is, you know, I do have knowledge of the          3     That's, essentially, that's their function. And, like I
  4   contract and what is within scope of the contract; and      4     said, we would talk to them some -- like on a daily
  5   then I've talked to many individuals located in             5     basis. And, you know, they would go out and coordinate
  6   Afghanistan on the performance. And, you know, I mean,      6     with Fluor personnel at Bagram. You know, they would be
  7   we have ACOs, Administrative Contracting Officers, all      7     doing their quality checks. They would do, you know,
  8   over, you know, Afghanistan that oversees performance,      8     contractual matters, issue Letters of Technical
  9   along with quality, personnel, and property, et cetera.     9     Direction or undefinitized change orders, which, I mean,
 10       Q. Okay. So you talked about having firsthand          10     at the, you know, at the time, those are daily
 11   knowledge of the contract. Are you talking about the       11     occurrences on the contract.
 12   LOGCAP IV contract?                                        12         Q. Okay. Well, you know about your interactions
 13       A. Yes.                                                13     with Fluor, obviously, because you had them, right?
 14       Q. Is there any part of the LOGCAP IV contract         14         A. Yeah, but I'm copied on all those e-mails from
 15   that's not in writing? Are there any verbal agreements     15     the Administrative Contracting Officers issuing
 16   that maybe you would know about or someone else would      16     direction, like letters of, Letters of Technical
 17   know about? Or if I wanted to know exactly, I need to      17     Direction and UCOs, et cetera, to Fluor.
 18   know all four corners of this LOGCAP IV Contract, is       18         Q. Okay. Okay. No. 6, it says, "Under the LOGCAP
 19   that all something that's in writing?                      19     IV Contract Data Requirements List, or CDRLs, Fluor
 20       A. For it to be a valid agreement and change, yes,     20     submitted to the Army a variety of deliverables on a
 21   it needs to be in writing. And the only individuals        21     daily or weekly basis, including personnel status
 22   that can change the contract are a warranted               22     reports, cost reports, forecasts of expenditures, et
 23   Administrative Contracting Officer or the PC -- the        23     cetera, regarding activities at Bagram." So, how do you
 24   contracting officer, which would have been myself at the   24     have personal knowledge of that statement?
 25   time.                                                      25         A. Because that is the con -- like, that is terms

                                                           22                                                                24
  1       Q. Okay. And that would -- if that was done, it         1     and conditions of the contract where they're required to
  2   would have to be done in writing and signed off by all      2     submit these reports. Depending on the report, there is
  3   the parties, correct?                                       3     certain frequency. And, again, they're submitted to
  4       A. Well, they're not always signed off by -- like,      4     myself with a host of other, you know, government
  5   we issue Letters of Technical Direction; but there are      5     personnel.
  6   statements in there that if, you know, Fluor would not      6         Q. Okay. What are personnel --
  7   be in agreement with it, then they're to notify within a    7         A. So, if they -- what?
  8   specific, you know, period of time. And then the con --     8         Q. Go ahead.
  9   like, when we issue like change orders to the contract,     9         A. I was just gonna say if they didn't submit it,
 10   then, yes, Fluor would bilaterally sign those              10     then, you know, that would be -- you know, they wouldn't
 11   modifications that incorporated them.                      11     be following the terms of the contract.
 12       Q. Okay. The next one is No. 5 and it's long.          12         Q. Okay. So that's something, that requirement to
 13   And I'm gonna read it slowly so that Gina, hopefully,      13     submit those deliverables, those are -- that's set out
 14   can get it. It says, "On a daily basis, Fluor personnel    14     in the actual LOGCAP Contract; is that right?
 15   interacted with military and civilian Administrative       15         A. Yes. It's part of the contract award. There's
 16   Contracting Officers, or ACOs, Procuring Contracting       16     a list of required reports, or CDRLs, that -- and it
 17   Officers, or PCOs, LOGCAP Support Officers, or LSOs, and   17     lists out the frequency and who they need to go to, be
 18   various other military representatives, including          18     submitted to.
 19   personnel within the Defense Contracting Management        19         Q. Just for the court reporter, when you said
 20   Agency, or DCMA, and Army Contracting Command, ACC."       20     CDRLs, you're talking about the C-D-R-Ls?
 21   So, how do you have personal knowledge to support that     21         A. Yeah, the Contract Data Requirement List.
 22   statement?                                                 22         Q. Okay. So, what are personnel status reports?
 23       A. Well, I would be the PCO. So, you know, I           23         A. So, those are -- Fluor will submit on a daily
 24   would talk to Fluor almost probably on a daily basis.      24     basis -- every base in Afghanistan, they will list out
 25   And then the Administrative Contracting Officers and the   25     with every personnel, like every individual located on


                                                                                               6 (Pages 21 to 24)
Ross Reporting Services, Inc.                                                                              281-484-0770
         6:21-cv-00335-BHH              Date Filed 02/26/21          Entry Number 14-8           Page 8 of 10

                                               Lindsay Weindruch
                                                          25                                                                27
  1   that base and then, you know, what their status is, if     1     5?
  2   they're on leave, if they're working, et cetera. So        2        A. I would have to verify if that was contained,
  3   they have to list out -- like, on a daily basis they       3     actually that statement. It actually says the Army
  4   submit a report tracking all of their personnel in         4     would provide the badges.
  5   Afghanistan.                                               5        Q. Okay. So, where did you get the information to
  6       Q. Okay. By the way, do you oversee any other          6     support that statement?
  7   contracts besides the Fluor LOGCAP IV Contract?            7        A. Because it's an inherently governmental
  8       A. Well, I'm no longer on the Fluor contract; so       8     function that has to be performed by the Army. And it's
  9   yes. And at the time I also oversaw the DynCorp            9     not a requirement of Fluor. And based on the Bagram,
 10   Afghanistan contract in the south -- Afghanistan South.   10     like, you know, policies, et cetera, and talking to the
 11       Q. Okay. When did you stop having involvement         11     ACOs on the ground, that is the -- like, how it's
 12   with the Fluor contract?                                  12     worked.
 13       A. Probably 2018, beginning of 2018.                  13        Q. Okay.
 14       Q. Okay. Okay. The next one, and this is gonna        14        A. You know, how it operates at Bagram.
 15   be long, I'll read it slowly, "Pursuant to Task Order     15        Q. So that's not something you have personal
 16   0005, PWS Section 5.22.03, Fluor provided personnel to    16     knowledge and that you actually observed it, saw it.
 17   support the Army's Force Protection Screening Cell at     17     That's information that you learned from other people,
 18   Bagram, and this included providing badges to those       18     correct?
 19   approved by the Army and providing personnel at Entry     19        A. Correct.
 20   Control Points overseen by the military." All right.      20        Q. Next sentence in that section is, "If the Army
 21   So, for that first sentence, is that just -- are you      21     gave approval, Fluor issued the badges to the particular
 22   just summarizing what's contained in Task Order 5, PWS    22     individual." Is that something that you -- the support
 23   Section 5.22.03?                                          23     for that, did that come from reading the contract?
 24       A. Um, yes. I mean, essentially, that's a summary     24        A. Like I said, again, it would be the process
 25   of that PWS paragraph.                                    25     that was approved at Bagram and how it was occurring at

                                                          26                                                                28
  1       Q. So that is -- the basis of your personal            1     the Bagram.
  2   knowledge to make that statement is you looked at          2         Q. Okay. But, anything after 2012, you wouldn't
  3   Section 5.22.03 and summarized it?                         3     have any personal knowledge of that, correct?
  4       A. Well, I mean, also Fluor was turned on to           4         A. Well, again, I mean, I would -- I talked to the
  5   perform that service. So, they would have to be            5     ACOs and the individuals on the ground and Fluor is
  6   performing the service; otherwise, you know, they          6     turned on for a service. So, if Fluor was not
  7   wouldn't be meeting the terms of the contract. And like    7     performing that service, you know, it would be elevated
  8   I said before, when they would do quality checks, et       8     to us that they were not complying with the terms of the
  9   cetera, you know, they would be considered noncompliant    9     contract. So, have I visually seen it? No. But
 10   with the contract if they weren't performing it.          10     there's, you know, discussions, audits, quality checks,
 11       Q. Got it. But as far as your personal knowledge      11     et cetera, that we have visibility of, or myself has
 12   for that statement, that all comes from information       12     visibility of.
 13   that's in the Task Order 5, correct?                      13         Q. Okay. But any information you have to support
 14       A. Yeah. It's what's contained in their contract      14     this statement, "If the Army gave approval, Fluor issued
 15   and what they're turned on for.                           15     the badges to the particular individual," any
 16       Q. Okay. And when you say "turned on," what do        16     information you have to support that either came from
 17   you mean by that?                                         17     reading the contract or from hearing -- or not hearing
 18       A. Like that service is actually activated and        18     from your colleagues in the Army that were on the ground
 19   they're required to perform that service at Bagram. So,   19     at Bagram?
 20   it would be contained in that service matrix I talked     20         A. Yes.
 21   about earlier.                                            21         Q. Okay. And then the last sentence is, "Fluor's
 22       Q. Okay. Next one, next sentence is, "The Army        22     performance of these functions was within the scope of
 23   vetted and was responsible for deciding whether to        23     the LOGCAP IV Contract." Is the basis for that purely
 24   approve the issuance of badges." Is that something        24     the -- your reading of the four corners of the LOGCAP IV
 25   that's contained in the four corners of the Task Order    25     Contract?


                                                                                              7 (Pages 25 to 28)
Ross Reporting Services, Inc.                                                                            281-484-0770
         6:21-cv-00335-BHH               Date Filed 02/26/21          Entry Number 14-8            Page 9 of 10

                                                Lindsay Weindruch
                                                           29                                                               31
  1      A. Yes.                                                  1     Airfield?
  2      Q. Okay. I believe those are all the questions I         2               MAJOR DOWNIE: All right. Don't --
  3   have. I appreciate your time.                               3         A. Yes.
  4             MR. TAAFFE: I'll pass the witness.                4         Q. (BY MR. RUSSELL) Hold on.
  5             MR. RUSSELL: Thanks, Peter. This is, this         5               MR. RUSSELL: Go ahead, Major Downie.
  6   is Dan Russell. If you don't mind, I would like to take     6               MAJOR DOWNIE: The scope of the deposition
  7   just a short break here, maybe 3 to 5 minutes; and we'll    7     is, the Touhy approval, is exactly what's in the
  8   jump back on the record. So if we can go off the            8     declaration. So, the 15-6 is not mentioned in any, in
  9   record, please.                                             9     any part of the approval or in her declaration. So, I
 10             MR. TAAFFE: Yeah, of course.                     10     mean, I would instruct her to not answer anything about
 11             THE VIDEOGRAPHER: Going off the record at        11     15-6.
 12   9:36 a.m.                                                  12               MR. RUSSELL: Understood, Major Downie.
 13                  (Short Break.)                              13     And can I assume -- am I correct that you would instruct
 14             THE VIDEOGRAPHER: Going on the record at         14     the witness not to answer all questions regarding any
 15   9:41 a.m.                                                  15     knowledge of the classified information in the 15-6?
 16                                                              16               MAJOR DOWNIE: That is correct.
 17   EXAMINATION BY MR. RUSSELL:                                17               MR. RUSSELL: Okay. I have no further
 18       Q. Good morning, Ms. Weindruch. My name is Dan         18     questions. Thank you.
 19   Russell. I'm counsel for Fluor. Thank you for your         19               THE REPORTER: Is that it? This is the
 20   time today. I've got a very few number of questions        20     reporter. Are there any further stipulations under Rule
 21   here for you and I think we'll be done. I noted that at    21     30(b)(5)(C) that need to be put into the record?
 22   the outset Major Downie gave his admonitions. I want to    22               MR. TAAFFE: No for Plaintiff.
 23   reiterate what Mr. Taaffe said, that we understand those   23               MR. RUSSELL: None here. Thank you.
 24   admonitions and we're not, we're not -- we don't want      24               THE REPORTER: All right. Therefore, we're
 25   you to go outside the scope that he has approved you to    25     concluded.

                                                           30                                                               32
  1   testify about. And, in particular, I know in his            1             THE VIDEOGRAPHER: Going off the record at
  2   approval letter and in his statement today he made a        2     9:44 a.m.
  3   statement that the Army has prohibited you from             3
  4   providing any testimony that would reveal classified        4          (Exhibits 1, 2, and 3 were printed
  5   information or intelligence sources and methods. So, I      5          and marked for identification.)
  6   want to make a hundred percent clear I'm not asking you     6
  7   to do that here. I am -- I do have a question, though.      7
  8   And this is my question.                                    8
  9             MR. RUSSELL: And, Major Downie, you'll            9
 10   tell me if the witness cannot answer; but I believe this   10
 11   is within bounds; and you'll tell me if I'm wrong.         11
 12       Q. (BY MR. RUSSELL) Ms. Weindruch, are you aware,      12
 13   are you aware of any classified information related to     13
 14   the November 2016 suicide bombing attack on Bagram         14
 15   Airfield?                                                  15
 16             MR. RUSSELL: And I'll pause there, Major         16
 17   Downie. If you have an issue and don't want the witness    17
 18   to answer that, I welcome your input; but I thought that   18
 19   was inbounds.                                              19
 20             MAJOR DOWNIE: I think it's fine.                 20
 21       A. Yes, I do.                                          21
 22       Q. (BY MR. RUSSELL) And maybe more specifically,       22
 23   and again, not asking you to disclose classified           23
 24   information, have you reviewed the Classified Army 15-6    24
 25   Report regarding the suicide bomber attack on Bagram       25


                                                                                                8 (Pages 29 to 32)
Ross Reporting Services, Inc.                                                                              281-484-0770
            6:21-cv-00335-BHH                          Date Filed 02/26/21        Entry Number 14-8            Page 10 of 10

                                                                 Lindsay Weindruch
                                                                      33                                                                      35
  1          IN THE UNITED STATES DISTRICT COURT                              1      attorneys in the action in which this proceeding was
              FOR THE NORTHERN DISTRICT OF TEXAS                              2      taken, and further that I am not financially or
  2              DALLAS DIVISION                                              3      otherwise interested in the outcome of the action.
  3    CHARLOTTE LOQUASTO, ET AL )
                    )
                                                                              4          Certified to by me this 23rd day of October, 2020.
  4    VS.            ) C.A. NO.: 3:19-CV-01455-B                             5
                    )                                                         6
  5    FLUOR CORPORATION, INC., ) JURY TRIAL DEMANDED                                              _________________________________
       ET AL            )                                                     7                    Gina D. Ellis, Texas CSR 2822
  6                                                                                                Expiration Date: 04/30/22
  7                                                                           8                    Firm Registration No. 169
                 REPORTER'S CERTIFICATION                                                          Ross Reporting Services
  8            ORAL AND VIDEOTAPED DEPOSITION OF
                   LINDSAY WEINDRUCH
                                                                              9                    11706 Playa Court
  9                OCTOBER 20, 2020                                                                Houston, Texas 77034
                  (REPORTED REMOTELY)                                        10                    Job No. 140488
 10                                                                          11
 11       I, Gina D. Ellis, Certified Shorthand Reporter in                  12
 12    and for the State of Texas, hereby certify to the                     13
 13    following:                                                            14
 14       That the witness, LINDSAY WEINDRUCH, was duly sworn
                                                                             15
 15    by the officer and that the transcript of the oral
 16    deposition is a true record of the testimony given by                 16
 17    the witness;                                                          17
 18       That the deposition transcript was submitted on                    18
 19    ____________________ to the witness or to the attorney                19
 20    for the witness for examination, signature and return to              20
 21    me by ____________________;                                           21
 22       That the amount of time used by each party at the                  22
 23    deposition is as follows:
 24    MR. PETER K. TAAFFE.....00 HOUR(S):31 MINUTES
                                                                             23
       MR. DANIEL RUSSELL.....00 HOUR(S):01 MINUTE                           24
 25    MR. RAYMOND B. BIAGINI.....00 HOUR(S):00 MINUTE(S)                    25

                                                                      34
  1   MR. DARRELL L. BARGER.....00 HOUR(S):00 MINUTE(S)
      MR. J. REID SIMPSON.....00 HOUR(S):00 MINUTE(S)
  2   MS. KATHY S. KIMMEL.....00 HOUR(S):00 MINUTE(S)
      MAJOR TARIK DOWNIE.....00 HOUR(S):00 MINUTE(S)
  3   MR. SCOTT A. JOHNSON.....00 HOUR(S):00 MINUTE(S)
  4
  5      That pursuant to information given to the
  6   deposition officer at the time said testimony was taken,
  7   the following includes counsel for all parties of
  8   record:
  9      MR. PETER K. TAAFFE
         ATTORNEY FOR PLAINTIFFS
 10
         MR. DANIEL L. RUSSELL, JR.
 11      MR. RAYMOND B. BIAGINI
         MR. DARRELL L. BARGER
 12      MR. J. REID SIMPSON
         ATTORNEYS FOR DEFENDANTS
 13      FLUOR CORPORATION, INC.,
         FLUOR ENTERPRISES, INC.,
 14      FLUOR GOVERNMENT GROUP, INC.,
         FLUOR INTERCONTINENTAL, INC.
 15
         MS. KATHY S. KIMMEL
 16      ATTORNEY FOR DEFENDANT
         ALLIANCE PROJECT SERVICES, INC.
 17
         MAJOR TARIK J. DOWNIE
 18      MR. SCOTT A. JOHNSON
         ATTORNEYS FOR THE UNITED STATES ARMY
 19
 20      That $__________ is the deposition officer's
 21   charges to MR. PETER K. TAAFFE for preparing the
 22   original deposition transcript and any copies of
 23   exhibits;
 24      I further certify that I am neither counsel for,
 25   related to, nor employed by any of the parties or


                                                                                                             9 (Pages 33 to 35)
Ross Reporting Services, Inc.                                                                                           281-484-0770
